Quinn, Chief Judge
(dissenting):
The record indicates the accused absented himself when he received orders for duty in the Far East. He remained away for almost one year and a half. At trial, he admitted he “didn’t come back voluntarily.” He further admitted he knew “the elements of the offenses” to which he intended to plead guilty and that the decision to plead guilty had “originate [d] ” with him and his counsel and had resulted in a pretrial agreement with the convening authority as to the maximum sentence the latter would approve. The agreer *8ment indicates the accused had consulted with his lawyer in regard to the offenses which were listed in the agreement. There is no doubt in my mind, therefore, that the accused knew and understood the nature and the elements of the offenses to which he had pleaded guilty. United States v Gremillion, 18 USCMA 568, 40 CMR 280; United States v Graan, 18 USCMA 586, 40 CMR 298. I would affirm the decision of the board of review.